MFS® INVESTMENT MANAGEMENT , BOSTON, MASSACHUSETTS02116-3741 (617) 954-5000 June 1, 2011 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFSÒ Series Trust III (the “Trust”) (File Nos. 2-60491 and 811-2794) on Behalf of MFSÒ High Income Fund, MFSÒ High Yield Opportunities Fund and MFSÒ Municipal High Income Fund (the “Funds”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectuses and Statements of Additional Information for the Funds do not differ from those contained in Post-Effective Amendment No. 46, (the "Amendment") to the Trust's Registration Statement on Form N-1A.The Amendment was filed electronically on May 31, 2011. Please call the undersigned at (617) 954-5064 or Matthew Mills at (617) 954- 6559 with any questions you may have. Very truly yours, TIMOTHY M. FAGAN Timothy M. Fagan Vice President & Senior Counsel TMF/bjn
